Per Curiam.
Very important facts are wanting in this case, which appear in the case between the same parties in the proceeding to review the assessment of 1893. In this case the statement submitted to the commissioners did not show the earnings of the company for the year preceding the assessment, nor does the return nor the proof show that any facts were considered by the commissioners outside of those stated in the return. Hor does the return show the principle or grounds upon which the commissioners proceeded in reaching the assessment. There is nothing from which the court can find that the gross assets were of greater value than claimed by the petititioners in their statement. The statement contains an item, “surplus earnings, $44,799.05,” accompanied with no explanation. The commissioners seem to have acted in fixing the assessment exclusively upon the statement of tho relator. They did not impugn any of the facts therein stated, and assuming those facts to be true, and that the commissioners acted solely thereon, we think the order below was right and it should, therefore, be affirmed, but without costs.
All concur.
Order affirmed.